Case 3:17-Cv-02699-LB Document 113-3 Filed 01/28/19 Page 1 of 9

SETTLEMENT AGREEl\/IENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (“Agreement”) is made and entered into
between Unifund CCR Partners, Unifund Portfolio A, LLC, Matthew W. Quall, Lang, Richert &
Patch, P.C., Quall Cardot, LLP, Eleetronic Document Processing, Inc., and J. Ascorra
(collectively referred to as “Defendants”), on the one hand, and Jagdeep S. Bidwal (“Bidwal”),
on the other.

WHEREAS, Bidwal filed a lawsuit against Defendants in the United States District Court
for the Northern District of California, styled as Jagdeep S. Bidwal v. Unijimd CCR Partners, et
al., Case No. 3:17-cV-02699-LB (the “Federal Action”). Bidwal alleges in the Federal Action
that Defendants filed a false proof of service and conducted an unlawful levy of his bank
accounts, in the case of Unijimd CCR Partners v. Jagdeep S. Bidwal, Alameda County Superior
Court Case No. R(.`118917165 (the “State Action”), which Was originally brought in Los Angeles
County under Case No. 10E14426. The State Action was brought to attempt to collect on
amounts allegedly owed by Bidwal on a credit card account issued by Citibank, N.A., account
number ending in 9801 (the “Account”). The Federal Action and the State Action are referred to
herein as “the Lawsuits.”

WHEREAS, expressly to avoid the expense and risk of further litigation, and without
admitting fault or liability except as expressly set forth herein, the Parties have agreed to resolve
their differences as to the Account and the Lawsuits, in the manner described below.

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein,_ and other good and valuable cons ideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

l. Settlement Payment To Bidwa : Within ten business days of the execution of this
Agreement by Bidwal, and Defendants’ receipt of a fully completed Form W-9 from
Bidwal, Unifund CCR Partners will pay Bidwal the total sum of $16,000.00 by check
made payable to “Jagdeep Bidwal” and forwarded to the Law Offices of Robert Stempler.
Within that same ten business day period, Electronic Document Processing, lnc. shall pay
Unifund CCR Partners the sum of $5,500.00.

2. Dismissal With Preiudice Of State Action: Within ten business days of the
Defendants’ receipt of Bidwal’s written execution of this Agreement, Unifund CCR
Partners shall file a dismissal with prejudice of the State Action. Bidwal shall not file a
motion for an award of attorneys fees nor a memorandum of costs in the State Action.

3. Application For Attorneys Fees And Costs. The Parties agree that Bidwal is the
prevailing party in the F ederal Action. Bidwal iia_ll file a motion in the Federal Action
for an award of his attorneys’ fees and costs incurred in the F ederal Action, within 30
days after the filing of a stipulation of dismissal of the Federal Action. Defendants may
oppose the motion on any grounds other than that Bidwal is not the prevailing party.
Unifund CCR Partners agrees that it will be solely responsible for paying any fees and
costs awarded by the Court, by check made out to “Client Trust Account Of Consumer
Law Office Of Robert Stempler, A Professional Law Corporation,” and which check

Settlement Agreement and Mutual Release - Bidwal v. Unifund CCR Partners et al.
Page 1 of 5

Case 3:17-Cv-02699-LB Document 113-3 Filed 01/28/19 Page 2 of 9

shall be delivered to Plaintiff" s counsel Robert Stempler within ten days of the decision
by the court in the Federal Action on Bidwal’s motion for attorneys fees and costs.

Dismissal Of Federal Action: Bidwal shall dismiss the Federal Action with prejudice
within ten days of receipt of an executed copy of this Agreement by all Defendants. The
Parties agree that notwithstanding such dismissal, the court in the Federal Action retains
jurisdiction to adjudicate Plaintiff"s motion for attorney’s fees and costs. The Parties shall
cooperate in the signing and filing of a joint stipulation of dismissal which states that the
court in the Federal Action retains jurisdiction to adjudicate Plaintiff’ s motion for
attorney’s fees and costs after dismissal, and that Plaintiff has 30 days after the filing of
the stipulation to file that motion.

Mutual Releases: The Parties hereby agree to the following releases;

 

(a) Def`endants release, waive, and discharge Bidwal from any and all claims of any
kind whatsoever that were or could have been asserted in the Lawsuits or otherwise
arising out of or related to the facts and circumstances described in the Lawsuits,
including but not limited to any claim for damages, attorney fees, costs or sanetions,
any claim on the Account. This release shall be effective as to Bidwal, including
each of his heirs, past, present and filture beneficiaries, next of kin, agents, attorneys,
insurers, representatives, administrators, executors, successors, and assigns This
release is not intended to cover any claims arising from any breach of this
Agreement.

(b) Except as set,forth below in subsection (c), Bidwal, and anyone acting on his behalf,
releases, waives, and discharges Defendants from any and all existing claims of any
kind whatsoever that were or could have been asserted in the Lawsuits or otherwise
arising out of or related to the Lawsuits or the Account, including any claims related
to collection or attempted collection on the Account. This release shall be effective
as to each of the Defendants and any and all of their divisions, affiliates and any
other person or entity sharing common control or ownership with them, and each of
Def`endants’ present or former employees, officers, directors, shareholders, parents,
members, partners, corporations, principals, agents, representatives, insurers,
attorneys, assignors, assigns, predecessors, predecessors-in-interest, successors,
successors-in-interest, consultants, vendors and collection agencies

(c) The foregoing release by Bidwal does not apply to (l) Bidwal’s and his attomeys’
claim for recovery of attorneys’ fees and costs filed in the Federal Action (including
any appeals thereof); (2) any claims arising from breach of this Agreement; or (3)
any claims or causes of` action which Bidwal may have against Jacobbi Williams, an
employee or former employee of Electronic Document Processing, Inc., which
claims are governed by a separate release entered into between Bidwal and Williams.

W_aiver of Claims Under Fed§_ral and State Consumer Protection Code: The releases
enumerated above include claims Which arc both known or unknown, expected or
unexpected, or have already developed or appeared or may now be unknown but in the
future may appear, develop, or become known, including but not limited to claims for
Settlement Agreement and Mutual Release - Bidwal v. Unifund CCR Partners et al.
Page 2 of 5

10.

ll.

Case 3:17-Cv-02699-LB Document 113-3 Filed 01/28/19 Page 3 of 9

alleged violations of the Fair Debt Collection Practices Act (“FDCPA”). The Parties also
certify they have read the following provisions of` California Civil Code Section 1542,
and hereby expressly waive and relinquish any and all rights and benefits available in any
capacity under its provisions The Parties understand that California Civil Code Section
1542 provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
OR I-IER SETTLEMENT WITH TI-IE DEBTOR.

The Parties hereby represent they have each read and had an opportunity to consult with
counsel regarding the meaning and implications of the Califomia Civil Code Section
1542, and each does hereby expressly, knowingly, and intentionally waive any rights
under this provision, electing instead to be bound exclusively by this Agreement.

Authoritg: The Parties, and each of them, represent and Warrant that no other person or
entity has or has had any interest or right in the claims released by this Agreement, that
the Parties each have the sole right and exclusive authority to execute this Agreement and
to receive the consideration specified herein, and that none of the Parties has sold,
assigned, transferred, conveyed, or otherwise disposed of the claims released by this
Agreement. The Parties each represent and warrant that the party executing this
Agreement on their behalf has the full and valid authority to do so and to make the
release of claims set forth in this Agreement.

Agreement Understood: In making this Agreement, the Parties rely Wholly upon their
independent review, judgment, belief`, and knowledge. This Agreement is contractual in
nature, is deemed to have been drafted by all Parties, and is made Without reliance on any
statements or representations of an opposing party. The Parties acknowledge that they
have had a full and fair opportunity to consult With counsel regarding this Agreement.

N 0 Admission of Liabilit_y: This Agreement is made as a compromise to avoid further
risk and expense, and to terminate any and all controversy and/or claims that may arise in
connection With the Account and the Lawsuits, without admission of liability by any
party except as specifically set forth herein. The Parties acknowledge that no
representation of fact or opinion has been made by any party or anyone on their behalf to
induce this compromise.

Governing Law: This Agreement shall be subject to and governed by the laws of the
State of California.

Attorne'v Fees & Costs: Except as set forth above, the Parties shall bear their own
attorney fees and costs in connection with this Agreement. However, the prevailing party
in any action or proceeding brought to enforce this Agreement shall be entitled to their
attorneys fees and costs.

Settlement Agreement and Mutual Release - Bidwal v. Unifund CCR Partners et al.
Page 3 of 5

Case 3:17-Cv-02699-LB Document 113-3 Filed 01/28/19 Page 4 of 9

12. Counterparts: A fax, email, scan, or photocopy of this Agreement shall be deemed an
original for all purposes. This Agreement may be executed in counterparts

13. Severabilig: In the event that any word, phrase, clanse, or provision of this Agreement
shall be determined by final judgment after all appeals, to be invalid, only such provision
of this Agreement shall be ineffective and deemed void, without invalidating any other
provision of this Agreement.

14. Amendment: There shall be no oral amendment of this Agreement Any amendment
shall be in writing and duly executed by all Parties.

15. Intgration: This Agreement constitutes the complete and entire agreement between the
Parties and supersedes all previous negotiations proposals, and understandings between
the Parties and their counsel. The foregoing terms represent the only consideration for
entering into this Agreement; no other promises or agreements of any kind have been
made to cause the Parties to execute this Agreement. It` the facts upon which the Parties
have executed this Agreement are later found to be different from those facts now
believed to be true, the Parties expressly accept and assume the risk of such possibility
and acknowledge that this Agreement shall be and remain effective notwithstanding any

such factual differences

16. Effect of Heading, s: The subject headings of this Agreement are included for purposes of
convenience only, and shall not affect the construction or interpretation of any of its

provisions

The Parties declare and acknowledge that they have read the foregoing Agreement, that
they intend to he bound by this Agreement, and that they have executed this Agreement
knowingly and voluntarily, with advice of counsel if applicale Without coercion, and with
knowledge of the nature and consequences thereof.

:7

By ( flat Da=__zL(B_/tjozgg

8 D.Alf
wm ppc x§¢,Q

Tifle M,Q Cow
Unifund Partners

 

By: /lww\ Date: \V') §§ M

Matth€w W. Quali\

Settlement Agreement and Mutual Release - Bidwal v. Unifund CCR Partners et al.
Page 4 of 5

Case 3:17-Cv-02699-LB Document 113-3 Filed 01/28/19 Page 5 of 9

By: §JA~~~ :R§ Date: I\~ 17 ~ lg

Mde$BiH’wal

By: Date:

 

Julio Ascorra

By: Date:
Print Name:
Title:
Quall Cardot LLP

By: Date:
Print Name:
Title:
Lang Richert & Patch, P.C.

By: Date:
Print Name:
Title:
Electrom'c Document Processing, Inc.

Settlement Agreement and Mutual Release ~ Bidwal v. Unifund CCR Partners et al.
Page 5 of 5

CaSe 3:17-CV-02699-LB,.__ ,..Document 113-3

By:

By:

By:

By:

By:

 

Jagdeep Bidwal

W;M

Julio Asco

 

Print Name:
Title:
Quall Cardot LLP

 

Print Name:
Title:
Lang Richert & Patch, P.C.

Print Name:

Title:
Eleclronic Documem Processin_g, lnc.

Filed 01/28/19 Page 6 of 9

Date:

Date: ' .‘7- J":_____

Date:

Date: v

Date:

Settlement Agreement and Mutual Release - Bidwai v. Unifund CCR Partners el al.

Fage 5 of 5

Scanned with CamScanner

By:

By:

By:

By:

Case 3:17-Cv-02699-LB Document 113-3 Filed 01/28/19 Page 7 of 9

 

 

 

 

 

Date:
Jagdeep Bidwal
Date:
Julio Ascorra
Date: u YI
Print %h‘ N\o¥N¢-¢ W . qg\M
Title: § ..¢ harv
Quall Cardot LLP
Date:
Print Name:
Title:
Lang Richert &: Patch, P.C.
_ Date: ~
Print Name:
Title:

Electronic Document Processing, lnc.

Settlement Agreement and Mutual Release - Bidwal v. Unifund CCR Partners et al.
Page 5 of 5

 

Case 3:17-Cv-02699-LB Document 113-3 Filed 01/28/19 Page 8 of 9

By: Date:

 

 

Jagdeep Bidwal

By: Date:

 

Juiio Ascorra

 

  
   

By: Date:
Print Name:
Title:
guam Cardot LLP
By: Date: /' o'ZJ> /?

 

Print Name:

34'»"< L .C,r‘eed/{,
Title: '?,-¢5.` air
Lang Richert & Patch, P.C,
By: Date:
Print Name:

Titie:
Electronic Document 'Processing, lnc.

 

Settlement Agreement and Mutual Release ~ Bidwal v. Unifund CCR Partners et al.
Page 5 of 5

Case 3:17-Cv-02699-LB Document 113-3 Filed 01/28/19 Page 9 of 9

By: Date:
.Tagdeep Bidwal

By: Date:
Julio Ascorra

By: Date:
Print Name:
Title:
Quall Cardof LLP

 

By: Date:
Print Name:
Title:
Lang Richert & Patch, P.C.

By: dual ///&£L' /h/j ?/¢"£3_'/&,;~/7 Date: /y* .j”//g
Print Name:
Title:
Eiectronic Document Processing, Inc.

 

Settlement Agreement and Mutuai Release ~ Bidwal v. Unifund CCR Partners et al.
Page 5 of 5

 

